Citation Nr: 1227383	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-27 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right foot disability. 

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

When these issues were most recently before the Board in January 2012, they were remanded for additional development.  The case since has been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  Right foot disability was not present in service and is not etiologically related to service.

2.  Left foot disability was not present in service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right foot disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for entitlement to service connection for left foot disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was provided all required notice by letter mailed in May 2007, prior to the initial adjudication of the claims.

In addition, the Veteran's service treatment records (STRs) have been obtained and pursuant to the Board's May 2011 remand the Veteran was afforded an appropriate VA examination in June 2011, with an addendum submitted in January 2012.  The examination report with addendum is in compliance with the Board's remand directives and is adequate for adjudication purposes.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims that he has disabilities of both feet related to parachute jumps in service.   

The Veteran's DD Form 214 shows that he completed Basic Airborne Training and received a Parachute Badge.  Therefore, the Board does not dispute that the Veteran completed numerous parachute jumps in service, as alleged.

The Veteran's STRs are negative for any complaints of or treatment for foot disabilities during active service. 

A January 2007 private treatment record notes the Veteran's complaint of bilateral foot numbness. 

In response to the Board's May 2011 remand, the Veteran was afforded a VA examination in June 2011 in which he reported constant pain in both feet including the ankles, requiring him to use a cane, shoe inserts, and occasionally orthopedic shoes.  He reported completing approximately 327 jumps in service with no history of any specific injury but developing pain over a period of time.  He noted that his jump status was not changed, and he continued with his regular duties until discharge.  Physical examination showed bilateral plantigrade; right foot swelling involving the ankle and leg, tenderness above the dorsum of the foot, stiff and painful toe joints, hypertrophic nails; left foot examination showed swelling of the foot with mild tenderness above the dorsum and stiff toes.  The VA examiner diagnosed mild degenerative changes of both feet and opined that the Veteran's current complaints about his feet were not related to his complaints in the military; that review of previous examinations showed degenerative changes of his knees and hips, and the changes in the feet were also part of the generalized degenerative changes.  The examiner also noted that there was, "no record about his feet treatment in the claims folder".

In response to the Board's January 2012 remand, an addendum opinion was submitted in the same month in which a different VA examiner noted that the claims files were reviewed, to include but not limited to private physician documentation, radiographs of the feet dated in June 2011, and reports of past VA examinations.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner based this opinion on the fact that there were no STRs or immediate post-military medical records that documented a foot condition; moreover, the Veteran's actual X-rays documented arthritis that was similar to others of his age and body habitus without a history of jumps from aircrafts.

The medical evidence outlined above confirms the Veteran currently has degenerative changes of both feet.  However, VA examiners have opined that the disability is unrelated to the Veteran's jumps in service and there is no contrary medical opinion of record.  The January 2012 VA examiner's opinion was rendered following a review of the Veteran's pertinent history and the examiner properly supported the opinion.  Therefore, the Board has found the opinion to be adequate for adjudication purposes and must conclude that the preponderance of the evidence is against the Veteran's claims.

In reaching this decision, the Board has considered the Veteran's statements.  The Board has found no reason to doubt the Veteran's credibility.  As discussed above, the Board has conceded that the Veteran completed many parachute jumps in service.  The fact remains that while he might sincerely believe that bilateral foot disability is related to the jumps in service, as a lay person, he is not competent to render an opinion concerning the etiology of his degenerative changes of both feet. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While a lay person is competent to state that his or her foot symptoms began in service and continued thereafter, in this case, the Veteran has not advanced such an allegation.  

Accordingly, the claim for right and left foot disability must be denied.  In reaching this decision, the Board has considered the benefit of the doubt doctrine but has concluded that it is not applicable to these claims because the preponderance of the evidence is against the claims. 


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right foot disability is denied. 

Entitlement to service connection for a left foot disability is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


